DETAILED ACTION
This office action is in response to applicant’s communication of 6/11/2021.  Claims 1-18 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Avery et al. (US 2013/0096509A1) (hereinafter Avery).
Avery discloses a fluid delivery device comprising: a drive unit including an actuator and one or more first features (Fig. 1 & 5, cartridge holder 80 is functionally equivalent to cartridge holder 14, wherein the cartridge holder 80 is connected to a 
a cartridge (Fig. 2, cartridge 20) filled with a fluid prior to being inserted into the housing and having a fluid reservoir sealed at one end by a movable piston and sealed at another end by a pierceable septum (Fig. 2, cartridge 20 contains a fluid reservoir and has a sliding stopper 28 and pierceable septum 23 at opposing ends, para. [0107]), the cartridge including one or more second features that are configured to align and mate with the one or more first features allowing the cartridge to be inserted into the drive unit (Fig. 3-4 & 7, alignment device 50 is used in conjunction with the cartridge 20, the alignment device 50 including a radial projection keyed feature 72, wherein the feature 72 is configured to be aligned with a corresponding keyed feature comprising a slot created by ramp 88 and terminating in keyed feature 90 on cartridge holder 80 when the cartridge 20 is inserted into the cartridge holder 80, para. [0115]-[0120]), the piston being moveable by the actuator once the cartridge is inserted into the drive unit (Fig. 1 & 2, the piston rod 9 acts to move the sliding stopper 28 when the cartridge is inserted and properly aligned, para. [0107]).
Concerning the amended claim language limitations of “the one or more second features are located proximate the first end of the cartridge…”, examiner is of the position that the “second features” are located away from the “first end” of the cartridge and this location could be “proximate” in direction under the broadest reasonable interpretation of the term.  Applicant has not provided in the claims which directions or locations are proximal or distal in relation to one another.  It is recommended that 

Concerning claim 12, Avery discloses the fluid delivery device of claim 1, further Avery discloses wherein the cartridge includes a longitudinal axis (Fig. 2, the cartridge 20 includes a longitudinal axis) and one or more first features and the one or more second features include one or more radially projecting protrusions and/or indentations relative to the longitudinal axis (Fig. 2-8, the alignment feature 72 of alignment device 50 and the alignment feature 90 of cartridge holder 80 are a radially projecting protrusion and an indentation, respectively, para. [0115]-[0120]).

Concerning claim 18, Avery discloses a cartridge for insertion in a fluid delivery device (Abstract), the cartridge comprising: a reservoir filled with a fluid (Fig. 2, cartridge 20 is filled with a fluid, para. [0107]), the reservoir sealed at one end by a movable piston (Fig. 2, sliding stopper 28, para. [0107]) and sealed at another end by a pierceable septum (Fig. 2, pierceable septum 23, para. [0107]); and
one or more radial projecting and circumferentially extending keyed features configured to align and mate with one or more corresponding keyed features of the fluid delivery device allowing the cartridge to be inserted into the fluid delivery device (Fig. 3-4 & 7, alignment device 50 is used in conjunction with the cartridge 20, the alignment device 50 including a radial projection keyed feature 72, wherein the feature 72 is configured to be aligned with a corresponding keyed feature comprising a slot created 
Concerning the amended claim language limitations of “the keyed features are located proximate the first end of the cartridge…”, examiner is of the position that the “keyed features” are located away from the “first end” of the cartridge and this location could be “proximate” in direction under the broadest reasonable interpretation of the term.  Applicant has not provided in the claims which directions or locations are proximal or distal in relation to one another.  It is recommended that applicant adds claim language (structural or orientational) to specify what is distal and what is proximal in order to have a starting location to be “proximate” to something.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-8, 10, 11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. in view of Levesque et al. (US 2011/0306929 A1) (hereinafter Levesque).
In claim 2, Avery discloses the fluid delivery device of claim 1, further Avery discloses wherein the cartridge contacts the housing with a perimeter flange (Fig. 3 & 7-8, alignment device 50 contains a flange 64, wherein flange 64 extends around the perimeter of alignment means 50 and contacts the interior bore of cartridge holder 80, para. [0112]). Avery fails to explicitly disclose wherein the actuator is a hydraulically driven actuator, and wherein the perimeter flange acts as a seal.
In regards to the perimeter flange acting as a seal, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the flange of the alignment means of Avery is capable of acting as a seal between the cartridge holder and cartridge as it prevents fluid escaping from the cartridge from entering the bore of the cartridge holder.
Levesque teaches of a cartridge holder with piston actuator, wherein the actuator is a hydraulically driven actuator (Fig. 4A, movable barrier 234 acts as a piston and is hydraulically driven, para. [0085]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Avery with the teaching of Levesque for the purpose of using a hydraulically driven piston to drive the sliding stopper of Avery, in 
Concerning claim 3, Avery in view of Levesque discloses the fluid delivery device of claim 2, further Avery in view of Levesque discloses wherein the seal is secured to the fluid reservoir by a sleeve that slips over the cartridge (Fig. 2-3 & 8, alignment means 50 is substantially a sleeve that slips over the cartridge 20, wherein the flange 64 is secured to the cartridge 20 when the alignment means 50 is secured thereto, para.[0120]-[0121]).
Avery fails to explicitly disclose wherein the sleeve at least partially slips over a portion of the seal.  Levesque teaches of a seal for a cartridge that is surrounded by a sleeve (Fig. 14, seal 1478 is used to seal around cartridge 1428 and is secured using sleeve 226, para. [0122]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Avery with the teaching of Levesque for the purpose of disposing a seal between the alignment device and the cartridge such that the alignment device slips over the seal, in order to prevent any medication contained within the cartridge from traveling into the bore of the cartridge holder, thereby keeping it clean and allowing for multiple uses without requiring cleaning.
Concerning claim 4, Avery in view of Levesque discloses the fluid delivery device of claim 3, further Avery in view of Levesque discloses wherein the sleeve includes the one or more second features (Fig. 3, the alignment device 50 contains the alignment feature 72, para. [0115]-[0120]).
Concerning claim 5, Avery in view of Levesque discloses the fluid deliver device of claim 2, further Avery in view of Levesque discloses wherein the seal is coupled to 
Concerning claim 6, Avery discloses the fluid delivery device of claim 2, further Avery discloses wherein the seal is a ring secured to an exterior of the cartridge (Fig. 3, the flange 64 is a ring that is secured to the exterior of the cartridge, para. [0115]-[0120]).
Concerning claim 7, modified Avery discloses the fluid delivery device of claim 2, however Avery fails to explicitly disclose wherein the seal is an integral feature of the cartridge. It would have been obvious to one of ordinary skill in the art at the time of the invention to disclose wherein the seal is an integral feature tc the cartridge, since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be to ensure a fluid tight seal between the cartridge and the cartridge holder to prevent medication from the cartridge from entering the bore of the cartridge holder and keep the cartridge holder clean between subsequent uses.
Concerning claim 8, Avery discloses the fluid delivery device of claim 2, further Avery discloses wherien the seal creates a friction fit with the cartridge (Fig. 3 & 8, the flange 64 acts to create a friction fit between the cartridge 20 and cartridge holder 80, para.  [0115]-[0120]).
Avery fails to explicitly disclose wherein the seal includes at least two pieces that are coupled together from opposing lateral sides of the cartridge.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to disclose wherein the seal includes at least two pieces that are coupled together from opposing 
Concerning claim 9 examiner is of the position that the prior art sealed portions would be considered “flexible” or compliant and further that the second flexible portion is less flexible that the first portion (see embodiment and description of figure 8 and 2 of Avery).
Concerning claim 10, Avery discloses the fluid delivery device of claim 2, further Avery discloses wherein at least one of the one or more first features and/or at least one of the one or more second features includes a tapered lead-in configured to help guide the cartridge into place during insertion (Fig. 4, the ramp 88 comprises a taper lead-in to the bore that terminates in alignment feature 90, wherein the tapered lead in of ramp 88 helps guide the alignment feature 72 of alignment device 50 into place during insertion, para. [0115]-[0120]).

Avery fails to explicitly disclose wherein the seal is compressed against the cartridge.  Levesque teaches of a seal that is compressed against a cartridge (Fig. 14, seal 1478 is compressed against cartridge 1428, para. [0122]) It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Avery with the teaching of Levesque for the purpose of placing a seal between the cartridge and cartridge holder such that the alignment device compresses the seal against the cartridge, in order to prevent any medication contained within the cartridge from 
Concerning claim 11, modified Avery discloses the fluid delivery device of claim 2, further modified Avery discloses wherein seal is provided on the end of the cartridge and mating the one or more second features with the one or more first features bring the seal into contact against the drive unit to contact the cartridge to the drive unit (Fig. 2-4 & 8, the flange 64 is substantially on the end of the cartridge and wherein during mating of the alignment feature 72 to alignment feature 90, the flange is brought into contact with the cartridge holder 80, para. [0115]-[0120]).
Avery fails to explicitly disclose wherein the seal is compressed against the drive unit, and wherein the flange acts as a seal.  In regards to the perimeter flange acting as a seal, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the flange of the alignment means of Avery is capable of acting as a seal between the cartridge holder and cartridge as it prevents fluid escaping from the cartridge from entering the bore of the cartridge holder. Levesque teaches of a seal being compressed against a drive unit (Fig. 14, seal 1478 is compressed against manifold 226 of a drive unit, para. [0122]). .
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Avery with the teaching of Levesque for the purpose of using the seal of Levesque as the flange in the cartridge alignment means, in order to allow for the flange to be compressed when the cartridge is aligned and brought into contact with 
Concerning claim 13-14 and the rectangular projections and grooves see Avery in view of Levesque and the Avery alignment device 50 including a radial rectangular projection keyed feature 72, wherein the feature 72 is configured to be aligned with a corresponding keyed feature comprising a slot or groove created by ramp 88 and terminating in keyed-feature 90 on delivery device 80 when the cartridge 20 is inserted into the delivery device 80, para. [0115]-[0120]).
Concerning claim 15 and the door it is examiners position that the element 21 would form a door that would seat the cartridge into position.
Concerning claim 16 and cover is flush with the housing it is examiner position that element 21 would be flush with the housing when the cartridge is closed within.
Concerning claim 17 and the needle assembly see elements 134.

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that the newly amended claim language of the features being “proximate” are not taught in the prior art of record.
As explained in the rejections above concerning the amended claim language limitations of “the second/keyed features are located proximate the first end of the cartridge…”, examiner is of the position that the “second/keyed features” are located away from the “first end” of the cartridge and this location could be “proximate” in direction under the broadest reasonable interpretation of the term.  Applicant has not provided in the claims which directions or locations are proximal or distal in relation to one another.  It is recommended that applicant adds claim language (structural or orientational) to specify what is distal and what is proximal in order to have a starting location to be “proximate” to something.  Examiner appreciates the differences made in the applicant’s remarks of 6/11/2021 and figures provided, however the claims fail to capture those differences as they under the broadest reading of the term “proximate” specify a directional distance without fixing what is proximal and distal to any other structure of the claim.  It is recommended that applicant add claim limitations to the claim to fix those directions in order to overcome the prior art of record and the current rejections as pending.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783